869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jo Anne GIFFORD, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendants-Appellees.
No. 88-1466.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

Before KEITH, BOYCE F. MARTIN Jr. and RYAN, Circuit Judges.
PER CURIAM.


1
Plaintiff, Joanne Gifford, appeals from the judgment of the district court affirming the decision of the defendant, Secretary of Health and Human Services, denying plaintiff's application for disability benefits.


2
The magistrate concluded, and the district court agreed, that substantial evidence supported the Secretary's conclusion that plaintiff retained the residual functional capacity to perform her past relevant work, and that she was, therefore, not disabled.


3
We have reviewed the record and briefs submitted in this case, and we find no error warranting reversal.  We, therefore, affirm the judgment of the district court, the Honorable Barbara K. Hackett, Eastern District of Michigan, based upon the Report and Recommendation submitted to that court by Magistrate Komives.